Citation Nr: 1821926	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for low back strain prior to February 28, 2015, and in excess of 20 percent from February 28, 2015.  

2. Entitlement to service connection for post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for arthritis of the left great toe.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1982 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, October 2011, and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board notes that the Veteran has filed for a temporary total rating due to surgery for his left toe, which was denied because the surgery was not performed for a service-connected disability.  As will be discussed, the Veteran has been granted service connection for his left toe disability in this decision.  The Board also notes that the Veteran has perfected an appeal of the denial of a temporary total rating for the left toe.  However, this issue has not been certified by the RO as ready for Board review.  Thus, the Board will not address the issue of a temporary total rating for the left toe as it is not ready for Board adjudication at this time.

The issue of an increased rating for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran's PTSD is etiologically related to an in-service stressor.  

2. The Veteran's left toe arthritis is etiologically related to his active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2. The criteria for service connection for left toe arthritis have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claims of service connection for PTSD and arthritis of the left toe, any deficiency as to VA's duties to notify and assist, as to these issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

PTSD

The Veteran contends that his PTSD is related to traumatic events witnessed in service.  Having reviewed the record, the Board finds that service connection for PTSD is warranted.

The record reflects a current diagnosis for PTSD, which was confirmed at the Veteran's May 2011 VA PTSD examination.  As to an in-service stressor, the Veteran has credibly reported that the stressor occurred during service when he witnessed a plane crash.  He has indicated that when he went over to assist after the crash, there was death and destruction.  The Veteran has consistently restated the events in writing as well as at the October 2017 hearing.  He has also submitted a buddy statement from a fellow soldier he was stationed with regarding the accident.  The buddy statement is consistent with the Veteran's details of the in-service event.  Thus, the Board concedes an in-service stressor.  

The remaining issue is a nexus, for which a positive opinion has been provided.  The May 2011 examiner was asked to provide an opinion as to whether the Veteran's PTSD is related to fear of hostile military or terrorist activity.  The examiner indicated that although the stressor is not based on fear of hostile military or terrorist activity, it is based on an accident that occurred while the Veteran was on active military duty.  As the examiner considered the Veteran's symptoms and history and applied medical knowledge and training in linking the Veteran's psychiatric symptoms to the in-service event, the Board finds the opinion probative.  As such, the Board determines that a nexus has been established, and service connection for PTSD is warranted.  

Left Toe

The Veteran contends that his arthritis of the left toe is related to an in-service injury to his left toe.  Having reviewed the record, the Board determines that service connection for arthritis of the left toe is warranted.

As to a current diagnosis, a September 2013 podiatry addendum note from Columbia VA Medical Center indicates arthritis of the great left toe per x-ray.  Thus, the record reflects a current diagnosis for arthritis per x-ray as required for VA purposes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As to an in-service incurrence, the Veteran has linked the arthritis to an injury sustained when his left toe got hooked on the seat in front of him during a flight in service.  A June 1987 service treatment record (STR) notates a left toe injury sustained when the Veteran's toe hooked on a seat; the assessment was ligament strain.  Thus, an in-service event has also been established, and the remaining issue is a nexus.  

A November 2017 letter from Dr. L.M. provides a positive nexus opinion.  In the letter, Dr. L.M. indicates that the Veteran has traumatic arthritis and that it is at least as likely as not related to the foot injury sustained on active duty.  Dr. L.M. stated that the basis for his opinion is that jamming the great toe joint is a direct causative factor for traumatic arthritis.  Additionally, in a November 2017 podiatry note, Dr. L.M. stated that the Veteran reports that he jammed his left great toe under the seat in front of him during a flight while in the military.  In that note, Dr. L.M. stated that a notation of this injury is in the Veteran's medical record.  Dr. L.M. also opined in the podiatry note that the Veteran's traumatic arthritis is at least as likely as not related to this incident.  As Dr. L.M. reviewed the record, considered the Veteran's symptoms and history, and provided a medically reasoned opinion, the Board finds the opinion probative.  

The Board acknowledges that an October 2013 VA opinion provides a negative nexus opinion, indicating that the toe condition on active duty is nonspecific and inconsistent and would not be diagnostic of a current condition nor predictive of a future chronic condition.  The examiner also stated that the separation exam does not report a foot condition.  However, the Board does not find the opinion adequate.  "Toe condition" is vague.  The October 2013 VA examiner did not indicate which toe condition was being referred to.  The Board notes that the Veteran's STRs indicate that he also had athlete's foot of the left foot while in service.  The October 2013 VA examiner did not specifically address the left toe injury sustained in service, and the Board will not assume that this is the condition the examiner was referring to.  Thus, the Board does not afford probative weight to the October 2013 VA opinion.  Given the probative positive nexus opinion, the Board determines that a nexus has been established.

Accordingly, service connection for arthritis of the left toe is warranted. 



ORDER

Service connection for PTSD is granted.

Service connection for arthritis of the left toe is granted.


REMAND

The Board finds that additional development is necessary regarding the Veteran's claim for an increased rating for his back disability.

The record reflects that the Veteran was last examined for his back condition in February 2015.  However, at the October 2017 hearing, he indicated that his back condition has worsened.  Specifically, he stated that he has flare-ups, which make it difficult to get out of bed in the morning.  He indicated that he has to crawl to the tub and soak in warm water for 20 minutes before he is able to do anything.  As the Veteran has indicated that his symptoms have worsened since his last VA examination, the Board finds that a new VA examination is appropriate to assess the current severity of the Veteran's service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran identify any additional treatment records regarding his back disability.  Obtain any identified VA records that have not already been obtained.  For any identified private treatment records, provide the Veteran with an authorization to release private records and if received, obtain these records.

2. After obtaining any additional records, schedule the Veteran for a new VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected back disability.    

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner must consider the Veteran's lay statements and provide all information required for rating purposes. 

i) The examiner is advised that it is necessary to consider, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

ii) Additionally, the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If possible, the examiner must also test the undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).

3. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


